                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF WISCONSIN

 PERRY LESLIE BOWMAN,

          Plaintiff,                                         OPINION & ORDER
    v.
                                                            Case No. 18-cv-61-wmc
 SANDRA PODGORAK and
 CATHERINE ORLANDI,

          Defendants.


         Pro se plaintiff Perry Bowman is proceeding in this lawsuit pursuant to 42 U.S.C. §

1983, on claims that defendants Sandra Podgorak and Catherine Orlandi violated his

Eighth Amendment rights in failing to put him on a lower bunk restriction in light of his

shoulder injury. On August 16, 2019, defendant Podgorak filed a motion for summary

judgment, both on the merits of plaintiff’s claim against her and for plaintiff’s failure to

exhaust administrative remedies. (Dkt. #22.) That same day, defendant Orlandi filed a

motion to join Podgorak’s motion. (Dkt. #28.) The court set September 16, 2019, as

plaintiff’s deadline to respond to those motions. That deadline has passed, and Bowman

has not responded or contacted the court seeking an extension of that deadline. His failure

to respond to the motions, or to take any other action indicating that he is preparing an

opposition, suggests that he may have abandoned this lawsuit. Accordingly, the court will

give Bowman one more chance to respond to defendants’ motions: he now has until

October 16, 2019, to file an opposition to defendants’ motions for summary judgment.

His failure to meet this deadline will cause the court to grant defendants’ motions as

unopposed and dismiss this lawsuit with prejudice.
                                      ORDER

      IT IS ORDERED that plaintiff Perry Bowman may have until October16, 2019,

to file a response to defendants’ motions for summary judgment. If Bowman does not

respond by that date, the court will dismiss his claims with prejudice.

      Dated this 25th day of September, 2019.

                                      BY THE COURT:

                                      /s/

                                      WILLIAM M. CONLEY
                                      District Judge




                                            2
